

116 HR 8815 IH: Election Certainty Act
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8815IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Mr. LaMalfa (for himself, Mr. Budd, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to establish certain requirements with respect to a delivered ballot in an election for Federal office, and for other purposes.1.Short titleThis Act may be cited as the Election Certainty Act. 2.Requirements with respect to a delivered ballot(a)RequirementsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and(2)by inserting after section 303 the following new section:304.Requirements with respect to a delivered ballot(a)In generalA ballot submitted by mail or otherwise delivered in an election for Federal office shall not be counted unless such ballot—(1)includes the signature of the voter; and(2)is received by the appropriate election official by the date of the election. (b)Ballots delivered by a third partyA ballot delivered to the appropriate election official in an election for Federal office by an individual who is not the voter shall not be counted unless the ballot includes the signature of the individual who delivers such ballot and such individual is one of the following family members of the voter:(1)A parent.(2)A spouse.(3)A child.(4)A grandparent.(5)A great-grandparent. (6)A grandchild.(7)A great-grandchild. (c)ExceptionThis section shall not apply with respect to an absent uniformed services voter (as such term is defined in section 107 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310)..(b)Conforming amendment relating to enforcementSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(c)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Requirements with respect to a delivered ballot..